Exhibit 10.7

GUARANTEE







THIS GUARANTY ("Guaranty"), dated July 6, 2011, is made by Phillip E. Jennings
(the "Guarantor") in favor of SOUTHRIDGE PARTNERS II, LP (together with its
permitted assigns and successors, the "Holder").




Reference is made to that $50,000 secured convertible promissory note, dated of
even date herewith, (the "Note") issued by BRAZIL GOLD CORP., a Nevada
corporation (the "Obligor") to the Holder.  Reference is also made to the Stock
Pledge Agreement, dated of even date herewith (the "Agreement"), pursuant to
which the undersigned Guarantor has pledged to the Holder an aggregate of
4,00,000 shares of Common Stock of the Obligor beneficially owned of record by
Guarantor (the "Pledged Shares"), as collateral to secure payment and
performance of the "Secured Obligation," as defined in the Agreement.
 Capitalized terms in this Guarantee not identified herein will have the
meanings given such terms in the Securities Purchase Agreement between the
Obligor and the Holder, and associated transaction documents, all of even date.




In order to induce the Holder to provide a $50,000 loan to the Obligor, as
evidenced by the Note, the undersigned Guarantor has agreed to execute and
deliver this Guaranty to the Holder.




The Guarantor does, hereby irrevocably and unconditionally guaranty to the
Holder of the Note, to the extent hereinafter set forth, the full and timely
payment by the Obligor of all principal and accrued interest payable under the
Note, (the obligation to pay all such amounts, when due, is hereafter referred
to as the "Secured Obligations").




This is an absolute, irrevocable and unconditional guaranty of payment and
performance and not merely of collection and that Guarantor shall be jointly and
severally liable with the Obligor; provided, that the Holder shall first enforce
its rights and remedies against the Obligor, and against the Pledged Shares,
prior to enforcing this Guarantee.




1. Notwithstanding any reduction of the amount of the Secured Obligations
through sales of the Pledged Shares, (but without prejudice to any other of
Guarantor's rights as a creditor of the Obligor, as the case may be), the
Guarantor shall in no event be entitled to be subrogated to any of the rights of
the Holder against the Obligor unless and until all Secured Obligations shall
have been paid in full; and the Guarantor shall in no event seek any
contribution or reimbursement from the Obligor in respect of any payment(s) made
by or received in respect of the Guarantee hereunder, unless and until all of
the Secured Obligations shall have been paid in full.




2. The Guarantor hereby acknowledges and agrees that the validity of this
Guaranty and the Guarantor's obligations hereunder shall in no way be
terminated, modified, affected, impaired or diminished by reason of any of (i)
any failure by the Holder to insist in any one or more instances upon strict
performance or observance by the Obligor of any of the terms, provisions or
conditions of the Note, (ii) any assertion or non-assertion by the Holder
against the Obligor of any of the rights or remedies reserved to the Holder in
the Note, (iii) any forbearance by the Holder from exercising any of its rights
or remedies as aforesaid, (iv) any bankruptcy, insolvency, receivership,
reorganization, liquidation or other similar proceeding relating to the Obligor,
(v) any relief of the Obligor and/or the Guarantor from any of its obligations
under the Note, by operation of law, in equity or otherwise, (vi) any amendment,
modification, extension, renewal, termination, compromise or waiver under or in
respect of the Note, or (vii) any transfer, assignment or negotiation of the
Note or this Guaranty. Except for any required demand in respect of payment
hereunder, the Guarantor hereby waives any and all notice, demand, presentment,
protest and other such privilege or formality, and all notice in respect of the
creation, renewal, extension or accrual of any Secured Obligations. The
Guarantor represents and warrants to the Holder that this Guaranty has been duly
executed and delivered by the Guarantor and constitutes the legal, valid and
binding obligation of the Guarantor and is enforceable against the Guarantor in
accordance with its terms; the Guarantor has full capacity and power to execute
and deliver this Guaranty; and the execution and delivery by the Guarantor of
this Guaranty and the performance by the Guarantor of his obligations hereunder,
do not violate, or conflict with, any agreement, instrument, note, judgment,
order or decree binding on the Guarantor or under any law, rule or regulation
applicable to the Guarantor, which violation or conflict would have a material
and adverse effect on the Guarantor's ability to perform his obligations under
this Guaranty.




3. Subject to applicable statutes of limitations, no delay on the part of the
Holder in exercising any rights hereunder, or any failure by the Holder to
exercise any such rights, shall operate as a waiver of any such rights for any
purposes, it being understood that, subject to applicable statutes of
limitations, the Holder may exercise any and all of his rights hereunder at any
time and from time to time pursuant to the terms hereof.




4. Except as otherwise provided herein, this Guaranty may not be terminated,
modified or amended except by a writing duly executed by the Holder and the
Guarantor.





1




--------------------------------------------------------------------------------




5. This Guaranty shall be governed by and construed in accordance with the laws
of the State of New York.  Each of the parties consents to the jurisdiction of
the federal courts whose districts encompass any part of the City of New York or
the state courts of the State of New York sitting in the City of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.  Each of the parties hereby waives all right to a trial by jury
in connection with any dispute arising under the Agreement.




6. This Guaranty may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound
hereby, has executed this Guaranty as of the date set forth above.







 

[GUARANTOR]

 

 

 

 

 

 

 

 

 

Phillip E. Jennings










ACCEPTED AND AGREED TO:







SOUTHRIDGE PARTNERS II, LP










By:                                         








2


